Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/28/2022, in which, claim(s) 1-9 and 13-16 is/are pending.
Claim(s) 10-12 and 17-20 is/are cancelled.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ did not response to the 112 2nd paragraph with rejection of claim(s) 1-5. Therefore, the rejection is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to Chauhan-Mizrah does not teaches “a local browser” and “a server browser”. (See Remarks PP. 8-11)
The Examiner respectfully disagrees. Chauhan teaches SaaS application enabling data interacting between client and server browser or network application. Clint web browser 512 communicating with cloud host web browser 522 [Chauhan; ¶122-123; fig. 6 and associated text]. Chauhan is not clear on the providing credential information via the browser; however, Mizrah teaches this feature. Mizrah also teaches a local browser and server browser passing authentication challenge and response between client-server one-way/two-way authentication [Mizrah; ¶82-83, 243-242; fig. 23-24 and associated text]. Mizrah clear discloses that the server delivers authentication challenge to the client via communication channel like internet browser and obtain response form the user browser [Mizrah; ¶130-134].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a virtual server configured to…, a client device configured to…” in claim 1 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 2-5 disclose the modules from claim 1, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (Pub. No.: US 2020/0104478 A1) in view of Mizrah (Pub. No.: US 20080098464 A1).
Regarding claims 1, 6 and 13, Chauhan discloses a computing system comprising:
a virtual server configured to provide a virtual computing session comprising a remote browser (cloud/hosted web virtual session with hosted web browser [Chauhan; ¶122-130, 148; fig. 10 and associated text]);
a client device configured to access the virtual computing session via a communications network, and comprising a local browser configured to access user credential information (client device with web browser trying to access secure digital workspace session using client agent/plug-in [Chauhan; ¶122-130]);
said remote browser is configured to (host secure browser [Chauhan; ¶122-130; fig. 4 and associated text]): 
navigate to a website requiring user authentication, receive a user credential challenge from the website (the host secure browser at the access gate obtain challenge of the user [Chauhan; ¶92-95]), and 
request the user credential information from said client device to satisfy the user credential challenge (requesting the at the secure digital workspace of the client device, user’s provided credentials, certificate, or authentication tokens that are cached locally [Chauhan; ¶4-6, 50, 60, 76]). Chauhan discloses a user may perform an authentication procedure and provide credentials to an application server, which may provide an authentication token for access to secure data or applications. The authentication token and user credentials may be cached locally. When offline or experiencing intermittent connectivity, if user provided credentials match the cached credentials, then the client application may retrieve the cached authentication token and allow the embedded browser to resume utilizing the network application and/or data, the embedded browser may perform authentication agnostic to whether the device is online or offline at that time, requiring no changes to the browser or network application. Chauhan does not explicilty discloses said client device is further configured to provide the user credential information to the remote browser for user authentication via said local browser, so as to satisfy the user credential challenge of the website; however, in a related and analogous art, Mizrah teaches this feature.
In particular, Mizrah teaches using GUI of the local browser, linking to the authentication server via the GUI, the server request user to enter credentials and when the user enter the credentials, if correct the server notifies the user successful authentication and allow access to the resources requested [Mizrah; ¶102-115]. It would have been obvious before the effective filing dated of the claimed invention to modify Chauhan in view of Mizrah with the motivation to secure privacy and security concerns in e-commerce [Mizrah; ¶29].

Regarding claims 5, 9 and 16, 7 and 14, Chauhan-Mizrah combination discloses wherein the remote browser is configured to receive browsing data from the website, and to isolate the received browsing data from said client device (the local browser is located in a secure digital workspace capable of receiving data from the web [Chauhan; ¶92-95, 122-130; fig. 4 and associated text]).

Claims 2-3, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan-Mizrah combination in view of Viktorov et al. (Pat. No.: US 10,331,471 B1; hereinafter Viktorov).
Regarding claims 2, 7 and 14, Chauhan-Mizrah combination does not explicilty discloses wherein the remote browser includes a browser hook configured to perform the following: detect receipt of the user credential challenge from the website; and provide the user credential challenge to said client device; however, in a related and analogous art, Viktorov teaches this feature.
In particular, Viktorov teaches a hook module of the browser, intercepting challenge request and received input credentials and forward it to the respective destination [Viktorov; 7:3-67; 8:1-65]. It would have been obvious before the effective filing dated of the claimed invention to modify Chauhan-Mizrah combination in view of Viktorov with the motivation for a faster and more secured authentication in a virtual session. 

Regarding claims 3, 8 and 15, Chauhan-Mizrah-Viktorov combination discloses wherein the browser hook is further configured to perform the following: receive the user credential information from said client device; and provide the user credential information to the remote browser for user authentication (a hook module of the browser, received input credentials and forward it to the respective destination [Viktorov; 7:3-67; 8:1-65]. The motivation for a faster and more secured authentication in a virtual session.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan-Mizrah combination in view of Grynberg (Pub. No.: US 2009/0208020 A1).
Regarding claim 4, Chauhan-Mizrah combination does not explicilty discloses computing system according to Claim 1 further comprising a password manager configured to store the user credential information; and wherein the local browser includes a password manager plugin configured to perform the following: receive the user credential challenge from the remote browser; forward the user credential challenge via the local browser to said password manager to retrieve the user credential information; and provide the retrieved user credential information to the remote browser; however, in a related and analogous art, Grynberg teaches this feature.
IN particular, Grynberg teaches an enhanced password manager plugin of a browser, that is capable of determines if the URL of the site is legitimates, and when it is a valid site, automatically filling in the request credentials [Grynberg; ¶16-18, 30-32]. It would have been obvious before the effective filing date of the claimed invention to modify Chauhan-Mizrah combination in view of Grynberg with the motivation to prevent spyware hooking the credentials and protects user’s privacy.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432